--------------------------------------------------------------------------------

Exhibit 10.1
General Release Agreement


1.         Ending of Employment and Employment Agreement.  My employment with
Rosetta Resources Inc. or an Affiliate (“Rosetta”) permanently ended, and the
Employment Agreement between myself and Rosetta dated September 6, 2007
terminated, effective on February 21, 2008 (the “Employment Termination
Date”).  I acknowledge and agree that Paragraphs 8, 9, 10, 13, 22, and 23 of the
Employment Agreement survive its termination.


2.         Consideration.  In consideration of my promises and undertakings set
out in this Agreement and contingent upon my acceptance and non-revocation of
this General Release Agreement, Rosetta or an Affiliate shall pay or provide to
me the compensation and benefits pursuant to Section 7(e)(ii) of the Employment
Agreement (the “Termination Benefits”).  Provided I have not timely revoked my
acceptance of this General Release Agreement, the Termination Benefits described
will be paid to me according to the timing described in Section 7(e)(iii)(A) and
7(e)(iii)(B).  I acknowledge and understand that no contributions from me or
Rosetta will be made to any retirement or savings plan with respect to the
Termination Benefits


3.        General Release.  In consideration of the Termination Benefits, I
voluntarily, completely, and unconditionally release, waive, and forever
discharge to the maximum extent permitted by law the Released Parties (defined
below) from any and all claims, demands, liabilities, and causes of action of
whatever kind or character, whether vicarious, derivative, or direct, and
whether known or unknown (individually a “Claim” and collectively the “Claims”),
that I now may have or ever have had against the Released Parties.  The Claims
released and waived include but are not limited to:
 
(a)           Any and all Claims growing out of, resulting from, or connected in
any way with my employment or the ending of my employment with, or the
employment practices of, the Released Parties;
 
(b)           Any and all Claims growing out of, resulting from, or connected in
any way with the Employment Agreement;
 
(c)           Any and all Claims based on any federal, state, or local statutory
or common law or constitutional provision that applies or is asserted to apply,
directly or indirectly, to the employment relationship or employment practices,
such as Claims based on contract or in tort and Claims under the Civil Rights
Acts of 1866, 1871, 1964, and 1991; the Americans with Disabilities Act; the Age
Discrimination in Employment Act; the Fair Labor Standards Act; the Equal Pay
Act; the Family and Medical Leave Act; the Employee Retirement Income Security
Act; the Fair Credit Reporting Act; the Worker Adjustment and Retraining
Notification Act; the Sarbanes-Oxley Act; Chapters 21 and 61 of the Texas Labor
Code; any other federal, state, or local statute, rule, order, or ordinance; and
any amendments to the statutes just named or identified; and
 
(d)           Any and all Claims based on any other act, conduct, or omission of
any of the Released Parties.


I acknowledge and agree that by this General Release, I forever waive any right
to recover, and will not request or accept, anything of value from any of the
Released Parties, other than the Termination Benefits, as compensation or
damages growing out of, resulting from, or connected in any way with my
employment or the ending of my employment with, or the employment practices of,
the Released Parties, the expiration or termination of the Employment Agreement,
or with any other act, conduct, or omission of any of the Released Parties,
whether sought directly by me or by any administrative agency or other public
authority, individual, or group of individuals on my behalf.

 
1

--------------------------------------------------------------------------------

Page 2 of 3 

I further acknowledge and agree that this General Release does not waive any
Claims that may arise after the date I sign this Agreement, and does not affect
any earned, vested benefits (other than any entitlement to severance or
separation pay, if any) that I may have under the applicable provisions of any
benefit plan of Rosetta or an Affiliate in which I am participating at the time
of the Employment Termination Date.


The “Released Parties” are (i) Rosetta Resources, Inc.; (ii) any Affiliate of
Rosetta Resources, Inc.; (iii) any predecessor, successor, or assign of the
entities named or described in (i)-(ii); and (iv) any current or former officer,
director, partner, shareholder, owner, member, manager, joint venturer, trustee,
fiduciary, agent, employee, associate, representative, administrator, employee
benefit plan sponsored or maintained by, insurer, or attorney of the entities
and persons named or described in (i)-(iii).


4.         Return of Property.  I represent that I have returned to Rosetta all
Confidential Information (in whatever form or medium and all copies thereof) and
all other property of Rosetta.


5.        Time for Acceptance; Revocation; Effective Date.  I may accept this
Agreement at any time before the expiration of 21 days after the Employment
Termination Date by signing and returning it to Gerald Maxwell, 717 Texas, Suite
2800, Houston, Texas, 77002.  I acknowledge that (a) I may revoke my acceptance
of this Agreement by so notifying Rosetta in writing in accordance with
Paragraph 16 of the Employment Agreement within 7 days after I sign and return
this Agreement, (b) if I timely revoke my acceptance, I will not be eligible for
and will not receive the Termination Benefits, and (c) if I do not timely revoke
my acceptance, this Agreement will become effective and enforceable on the 8th
day after I sign and return this Agreement.


6.        Miscellaneous.
 
(a)           I acknowledge that I have read this Agreement; that I have been
advised to consult and have had the opportunity to consult an attorney before
signing this Agreement; that I have had sufficient time to consider and fully
understand the meaning and effect of my signing this Agreement; that my
execution of this Agreement is knowing and voluntary; and that I am not relying
on any written or oral statement or promise other than what is set out in this
Agreement.
 
(b)           This Agreement shall be governed by the laws of the State of Texas
except for its laws with respect to conflict of laws.  The exclusive forum for
any lawsuit arising from or related to this Agreement shall be a state or
federal court in Harris County, Texas.  This provision does not prevent Rosetta
from removing to an appropriate federal court any action brought in state
court.  I HEREBY CONSENT TO, AND WAIVE ANY OBJECTIONS TO, REMOVAL TO FEDERAL
COURT BY ROSETTA OF ANY ACTION BROUGHT AGAINST IT BY ME.

 

--------------------------------------------------------------------------------

Page 3 of 3 
 
(c)           IN THE EVENT THAT ANY DISPUTE ARISING FROM OR RELATED TO THIS
AGREEMENT OR EXECUTIVE’S EMPLOYMENT WITH EMPLOYER RESULTS IN A LAWSUIT, BOTH I
AND ROSETTA  MUTUALLY WAIVE ANY RIGHT THEY MAY OTHERWISE HAVE FOR A JURY TO
DECIDE THE ISSUES IN THE LAWSUIT, REGARDLESS OF THE PARTY OR PARTIES ASSERTING
CLAIMS IN THE LAWSUIT OR THE NATURE OF SUCH CLAIMS.  ROSETTA AND I IRREVOCABLY
AGREE THAT ALL ISSUES IN SUCH A LAWSUIT SHALL BE DECIDED BY A JUDGE RATHER THAN
A JURY.
 
(d)           Any capitalized terms not defined in this Agreement shall have the
meaning assigned to such terms in the Employment Agreement.


AGREED:



     
Rosetta Resources, Inc. or an Affiliate
             
By:  Randy L. Limbacher
             
Title:  President & Chief Executive Officer
               
By:
/s/ John M. Thibeaux
 
By:
/s/ Randy L. Limbacher
           
John M. Thibeaux
   
Signature
         
February 21, 2008
   
February 22, 2008
   
Date Signed
   
Date Signed

 
 

--------------------------------------------------------------------------------